Citation Nr: 1640454	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic bilateral hand disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1985 to October 1985 and on active duty from January 1991 to July 1991.  She has established veteran status by virtue of the grant of service connection for a disability incurred during ACDCUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this claim in October 2015 for further development.


FINDING OF FACT

Competent medical evidence reasonably establishes that the Veteran's De Quervain's tenosynovitis was caused by using a cane for her service-connected back disability.


CONCLUSION OF LAW

Service connection for a chronic bilateral hand condition, De Quervain's tenosynovitis, as secondary to a service-connected back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

The Board is cognizant that in the most recent SSOC the AOJ indicated that contrary to the Board's remand the Veteran was not service-connected for a back disability and instead was only service-connected for a psychiatric disability.  Review of the procedural history of this appeal reveals that the 100 percent disability rating is in place due to a finding that the predominant manifestation of a low back injury was psychiatric in nature.  Review of the record indicates that this disability has been previously rated on the basis of orthopedic symptomatology.  The Board finds that service-connection remains in effect for a back disability and that the opinion that linked the hand disability to this service-connected disability is based on a current factual/procedural background.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the disability on appeal is related to her service-connected low back disability, in particular the use of a cane for her back.

On December 2013 VA examination, the Veteran reported that during service, she fell down the steps and tried to brace herself with her left hand.  She also stated she had a back injury for which he used a cane for the last ten years, and that around 2009, she noted decreased grip in her wrists.  The examiner opined that the Veteran's bilateral wrist condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  In making this determination, the examiner noted there were no notations in the Veteran's service treatment records of wrist or hand abnormalities.  The examiner reported there were no large-numbered clinically-evidence-based studies with designated endpoints and broadly-accepted medical acknowledgement that De Quervain's tenosynovitis was caused or aggravated by using a cane.

In its October 2015 remand, the Board found that the December 2013 VA opinion was inadequate, therefore a new examination and opinion were provided in February 2016.  The February 2016 examiner opined that the Veteran's De Quervain's tenosynovitis was less likely than not incurred in or caused by an in-service injury, event, or illness; however, it at least as likely as not was caused by the use of a cane for the Veteran's service-connected back disability.  In making this determination, the examiner noted that De Quervain's tenosynovitis started in both thumbs in 2009 after using a cane since 1991.  Alternating thumbs to use the cane and thumb grip on the cane would cause excessive stress on the lateral thumbs, leading to De Quervain's tenosynovitis.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a chronic bilateral hand condition, specifically De Quervain's tenosynovitis.  In summary, the Veteran currently has De Quervain's tenosynovitis.  As to the remaining element, the most probative evidence of record, the February 2016 VA examiner's opinion, supports the finding that De Quervain's tenosynovitis is due to using a cane for the service-connected back disability.  As such, the Board grants the benefits sought.


ORDER

Service connection for a chronic bilateral hand disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


